UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 23, 2010 Daktronics, Inc. (Exact name of registrant as specified in its charter) South Dakota 0-23246 46-0306862 (State or other jurisdiction (Commission (I.R.S. Employer Incorporation or organization) File Number) Identification Number) 201 Daktronics Drive Brookings, SD57006 (Address of principal executive office) (zip code) (605) 692-0200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Item 2.02Results of Operations and Financial Condition On November 23, 2010, Daktronics, Inc. (the “Registrant”) issued a press release announcing financial results for the fiscal 2011 second quarter ending October 30, 2010.A copy of the press release is filed herewith as Exhibit 99.1 and is incorporated herein by reference. The information furnished in this report, including the exhibit shall not be incorporated by reference into Daktronics’ filings with the Securities and Exchange Commission under the Securities Act of 1933 and shall not be deemed “filed” with the SEC for purposes of Section 18 of the Securities Act of 1934. Item 9.01Financial Statements and Exhibits: (d)Exhibits.The following exhibit is furnished as part of this Report: 99.1 News Release dated November 23, 2010 issued by Registrant regarding second quarter fiscal 2011 results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DAKTRONICS, INC. By:/s/ William R. Retterath William R. Retterath, Chief Financial Officer Date:November 23, 2010 EXHIBIT INDEX Exhibit No. Description News Release dated November 23, 2010 issued by Daktronics, Inc.
